— Appeal from order granting plaintiff’s motion for alimony pendente lite and referring to an official referee the determination of the amount thereof. Appeal dismissed, with $10 costs and disbursements. Although on the merits the order would have to be affirmed under the decision in Melvin v. Melvin {ante, p. 821, decided herewith) the order is not appealable. (Brivas v. Lekas, 265 App. Div. 818; Haubrieh v. Haubrieh, 267 App. Div. 872.) Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.